RESTRICTION/ELECTION REQUIREMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a lever device, classified in A61B 6/467.
II. Claims 14-22, drawn to a method for controlling an X-ray examination, classified in A61B 6/54.
III. Claim 23, drawn to a computer program product, classified in A61B 6/44.
IV. Claim 24, drawn to an X-ray apparatus, classified in A61B 6/54.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).
In the instant case, (2) the lever device could be used not with an X-ray apparatus, but another (non-X-ray) apparatus, such as an arbitrary machine, and therefore could be used for an arbitrary procedure other than an X-ray examination.
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.
In the instant case, subcombination I has separate utility such as in combination with (and used to control) an arbitrary non-X-ray apparatus/machine.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.
In the instant case, the subcombination of invention I has separate utility such as such as in combination with (and used to control) an arbitrary non-X-ray apparatus/machine.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Otherwise, Inventions IV and I can also be considered to be related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because:
MPEP 806.05(d) recites in part: “Where claims to two or more subcombinations are presented along with a claim to a combination that includes the particulars of at least two subcombinations, the presence of the claim to the second subcombination is evidence that the details of the first subcombination are not required for patentability (and vice versa).”
The presence of the subcombination of invention III is evidence that the details of the subcombination of invention I are not required for patentability in the combination of invention IV.
The subcombination has separate utility such as in combination with (and used to control) an arbitrary non-X-ray apparatus/machine.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).
In this case (1) the process as claimed can be (at least partially) practiced by hand; i.e., the step of “deflecting the lever arm from a rest position to a first end point…” recited in the process of Invention II can be manually performed such as by the foot of a user. In other words, the process of Invention II does not require a processing unit to deflect the lever arm as recited in Invention III.
Inventions IV and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).
In the instant case (2) the product of Invention IV can be used in a similar to process to that of Invention II except that the lever is not used to initiate an X-ray scanning of an examination object upon the deflecting of the lever arm from the rest position; e.g., the lever can be merely used to determine the first and/or second values, while X-ray can be initiated by some other arbitrary means.
Inventions III and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.
In the instant case, subcombination of invention IV has separate utility such as being use alone; e.g., without a processing unit to deflect the lever arm (i.e., the lever arm in the subcombination of Invention IV can be manually moved such as by the foot of a user).  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Otherwise, Inventions IV and III can also be considered to be related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because:
MPEP 806.05(d) recites in part: “Where claims to two or more subcombinations are presented along with a claim to a combination that includes the particulars of at least two subcombinations, the presence of the claim to the second subcombination is evidence that the details of the first subcombination are not required for patentability (and vice versa).”
The presence of the subcombination of Invention I is evidence that the details of the subcombination of invention III are not required for patentability in the combination of invention IV.
The subcombination of Invention III has separate utility such as in combination with a non-X-ray imaging apparatus, particularly if the first and second values of the acquisition parameter are generically related to imaging apparatus (i.e., not specific to X-ray) such as related to positioning the patient bed.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Since the aforementioned inventions are drawn to different statutory categories (e.g., process/method, machine/apparatus, and manufacture/product) claiming distinct subject matter, diverging search strategies and examination would be required if examination is not limited to a single invention. For example, searching specifically for the X-ray apparatus of Invention IV may exclude results that read on the lever device of invention I but not necessarily used with/in an X-ray apparatus; searching for the lever device of invention I may not necessarily include results that read on the X-ray apparatus of Invention IV; searching for the any of Inventions I, II, or IV may not necessarily include results for a “program configured to cause the processing unit to: deflect a lever arm” as recited in Invention III; searching for Invention I and IV may not necessarily include results regarding initiation an X-ray scanning of an examination object upon the deflection of the lever arm from the rest position as recited in Invention II and III; etc.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Species A: a foot pedal comprising an electronic and/or electromagnetic kick-down stop point as particularly shown in Fig. 2, and described in ¶ [0084]-[0090].
Species B: a foot pedal comprising a mechanical kick-down stop point as particularly shown in Fig. 3, and described in ¶ [0091]-[0092].
Species C: a foot pedal comprising as a rocker device as particularly shown in Fig. 4, and described in ¶ [0093]-[0094].
Species D: a foot pedal comprising a turn table and a switch as particularly shown in Figs. 5 and 6, and described in ¶ [0095]-[0097].
Species E: a foot pedal comprising a turn table and a sensor thereof as particularly shown in Fig. 7, and described in ¶ [0098].
Species F: a foot pedal comprising shear plate as particularly shown in Fig. 8, and described in ¶ [0099]-[0101].
Species G: a foot pedal configured to be deflected about axis A-A’ and axis V-V’ as particularly shown in Fig. 9, and described in ¶ [0102]-[0107].
Species H: a hand lever comprising a kick-down stop point as particularly shown in Fig. 10, and described in ¶ [0108]-[0109].
The species are independent or distinct because they respectively have mutually exclusive species defining features (i.e., each species has a unique feature that none of the others have). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1, 14, 23, and 24 appears to be generic to the aforementioned species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
Each species, having its own unique species defining feature, must be separately searched. This would result in diverging search strategies if examination is not limited to a single species. For example, search for a foot pedal with an electronic and/or electromagnetic kick-down stop point as particularly shown in Fig. 2 is not likely to yield results for a foot pedal with a turn table and sensor thereof as particularly shown in Fig. 7 (and vice versa); search for hand lever comprising a kick-down stop point as particularly shown in Fig. 10 is not likely to yield results for a foot pedal configured to deflect about axis A-A’ and axis V-V’ as particularly shown in Fig. 9 (and vice versa); etc.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793